UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 4) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):November 30, 2012 One Horizon Group, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 0-10822 25-1229323 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) Weststrasse 1, Baar Switzerland CH6340 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 011-41-41-7605820 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On December5, 2012, OneHorizon Group, Inc. (the “Company,” formerly Intelligent Communication Enterprise Corporation) filed a Current Report on Form8-K disclosing the completion of its acquisition of all of the issued and outstanding shares of OneHorizon Groupplc (“OHGP”) on November30, 2012, through a share exchange (the “Report”).On February7, 2013, the Company filed Amendment No.1 to the Report to add the historical financial statements of OHGP and the pro-forma financial information required by Item9.01.On February13, 2013, the Company filed Amendment No.2 to the Report to amend Item9.01—Financial Statements and Exhibits to add the historical financial statements of OHGP for the period ended September30, 2012.On March 12, 2013, the Company filed Amendment No. 3 to the Report to provide disclosure in Item 4.01— changes in Registrant’s Certifying Accountant. This Amendment No.4 to the Report amends Item9.01—Financial Statements and Exhibits to replace the historical financial statements of OHGP for the years ended June30, 2012 and 2011 and the three months ended September30, 2012 and 2011, and the pro forma financial statements of OHGP as at and for the year ended June 30, 2012 and as at and for the three months ended September 30, 2012.The previously filed financial statements were prepared under International Financial Reporting Standards and were not prepared in accordance with U.S. Generally Accepted Accounting Principles (“US GAAP”) or audited under U.S. generally accepted audit standards.Accordingly, we have replaced the previously filed statements with revised statements filed in accordance with US GAAP. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS (a)Financial Statements of Business Acquired.Filed herewith, beginning at pageF-1, are the combined financial statements of OneHorizon Group plc and two of its wholly-owned subsidiaries Horizon Globex GmbH and Abbey Technology GmbHfor the years ended June30, 2012 and 2011, and condensed combined financial statements forthe three months ended September30, 2012 and 2011. (b)ProForma Information.Filed herewith are the following: Unaudited pro forma condensedcombined balance sheets of One Horizon Group plc. as at September 30, 2012 open Unaudited pro forma condensed combined statements of operations for the year ended June 30, 2012 open Unaudited pro forma condensed combined statements of operations for the three months ended September 30, 2012 open Notes to the unaudited pro forma condensed combined financial statements as at and for the year ended June 30, 2012 and as at and for the three months ended September 30, 2012 open (c)Shell Company Transactions.Not applicable. 2 (d)The following are filed as exhibits to this Report: Exhibit Number Title of Document Location Agreement of Securities Exchange and Plan of Reorganization between Intelligent Communication Enterprise Corporation and OneHorizon Group PLC, dated as of October12, 2012 Incorporated by reference from the Current Report on Form8-K filed December5, 2012 Audited Financial Statements of OneHorizon Group plc Filed herewith Unaudited proforma Financial Statements of OneHorizon Group, Inc. and OneHorizon Group plc Incorporated by reference from the Current Report on Form 8-K/A filed February 7, 2012 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned hereunto duly authorized. ONE HORIZON GROUP, INC. Date:June 27, 2013 By: /s/ Martin Ward Martin Ward Chief Financial Officer 4
